                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

VOTE SOLAR, et al.,

              Plaintiffs,

v.                                                              CV No. 19-753 JAP/CG

CITY OF FARMINGTON,

              Defendant.

                                 SCHEDULING ORDER

       In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to an approximately “150-day” discovery track

classification for fact discovery, and approximately “240-day” discovery track

classification for expert discovery. Accordingly, the termination date for fact discovery is

March 23, 2020, and the termination date for expert discovery is July 31, 2020.

Discovery shall not be reopened, nor shall case management deadlines be modified,

except by an order of the Court upon a showing of good cause. These deadlines shall

be construed to require that respective discovery be completed on or before the above

dates. Before moving for an order relating to discovery, the parties may request a

conference with the Court in an attempt to resolve the dispute. Service of interrogatories

or requests for production shall be considered timely only if the responses are due prior

to the deadline. A notice to take deposition shall be considered timely only if the

deposition takes place prior to the deadline. The pendency of dispositive motions shall

not stay discovery.
       Motions relating to fact discovery (including, but not limited to, motions to compel

and motions for protective order) shall be filed with the Court and served on opposing

parties by April 13, 2020. Motions relating to expert discovery (including, but not limited

to, motions to compel and motions for protective order) shall be filed with the Court and

served on opposing parties by August 14, 2020. See D.N.M.LR-Civ. 7 for motion

practice requirements and timing of responses and replies. This deadline shall not be

construed to extend the twenty-day time limit in D.N.M.LR-Civ. 26.6.

       Both Plaintiffs and Defendant shall identify to all parties in writing any expert

witness to be used by Plaintiffs and Defendant at trial and to provide expert reports

pursuant to FED. R. CIV. P. 26(a)(2)(B) no later than April 1, 2020. Any responses or

affirmative defenses to Plaintiffs’ or Defendant’s expert reports must be filed no later

than May 1, 2020.

       Pretrial motions, other than discovery motions, shall be filed with the Court and

served on opposing parties by August 21, 2020. See D.N.M.LR-Civ. 7 for motion

practice requirements and timing of responses and replies. Any pretrial motions, other

than discovery motions, filed after the above dates shall, in the discretion of the Court,

be considered untimely.

       Plaintiffs shall have until November 22, 2019, to join additional parties and to

amend the pleadings. Defendant shall have until December 23, 2019, to join additional

parties and to amend the pleadings.

       If documents are attached as exhibits to motions, affidavits or briefs, those parts

of the exhibits that counsel want to bring to the attention of the Court must be

highlighted in accordance with D.N.M.LR-Civ. 10.6.


                                              2
       Counsel are directed to file a consolidated final Pretrial Order as follows:

Plaintiffs to Defendant on or before September 29, 2020; Defendant to the Court on or

before October 13, 2020. Counsel are directed that the Pretrial Order will provide that

no witnesses except rebuttal witnesses whose testimony cannot be anticipated, will be

permitted to testify unless the name of the witness is furnished to the Court and

opposing counsel no later than thirty (30) days prior to the time set for trial. Any

exceptions thereto must be upon order of the Court for good cause shown.

       IT IS SO ORDERED.



                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3
